                    Case 5:20-cr-00198-EJD Document 30 Filed 11/05/20 Page 1 of 1




                                     UNITED STATES DISTRICT COURT

                                    NORTHERN DISTRICT OF CALIFORNIA

                                            CRIMINAL MINUTES

Date: November 5, 2020               Time: 10:10-11:10 am               Judge: Edward J. Davila
                                     Total Time: 1 Hr.
Case No.: 20-cr-00198-EJD- Case Name: UNITED STATES v. Cuauhtemoc Gonzalez(P)(NC)
1

Attorney for Plaintiff: Casey Boome
Attorney for Defendant: Severa Keith

 Deputy Clerk: Adriana M. Kratzmann                      Court Reporter: Irene Rodriguez

 Interpreter: N/A                                        Probation Officer: Anthony Cardenas

                      PROCEEDINGS – CHANGE OF PLEA/SENTENCING HEARING
                             Via Zoom Webinar Remotely due to COVID19

Defendant is present, out of custody and consents to the proceeding being held via Zoom video due to
COVID19.
Change of Plea – 10:10-10:30 am
Plea agreement executed. Defendant is sworn. The Defendant pled guilty to Ct. 1 of the Felony
Information (Dkt. 9 filed 5/11/2020). The Court accepted the guilty plea and ordered the plea recorded.

Sentencing – 10:30-11:10 am
The Court GRANTS a variance.
The Court sentenced the defendant as follows:
The defendant is hereby placed on probation for a term of 5 years as to Ct. 1 of the Felony Information
with six-month home confinement. The Court adopts the Probation Officer’s recommendation for the
conditions of probation;
The Court imposed a $100.00 Special Assessment which is due immediately;
Fine was waived; and
The Court ordered Defendant’s interest in the forfeiture items is forfeited. The Government may file a
proposed forfeiture order for the Court’s review/approval.




                                                                                           Adriana M. Kratzmann
    P/NP: Present, Not Present
                                                                                               Courtroom Deputy
    C/NC: Custody, Not in Custody
                                                                                                  Original: Efiled
    I: Interpreter
                                                                                                             CC:
